The bonds sued upon in this action are similar to those upon which suit was brought in the case of Nagle Engine  BoilerWorks v. City of Erie, 350 Pa. 158, being issued under an ordinance of November 9, 1926 for the paving of other roadways in the City of Erie. The same questions are involved here, and, in accordance with the decision there rendered, the record in this proceeding is remitted to the court below with direction to add to the amount of the judgment an allowance of interest at six per cent per annum from the date of the bonds; as so modified the judgment is affirmed.